SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam International Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2010 Date of reporting period: March 31, 2010 Item 1. Schedule of Investments: Putnam International Equity Fund The fund's portfolio 3/31/10 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Australia (1.6%) AGL Energy, Ltd. 734,020 $10,113,328 Telstra Corp., Ltd. 6,396,150 17,531,419 Belgium (0.6%) UCB SA 254,198 10,854,860 Canada (3.5%) Agrium, Inc. 193,160 13,670,429 National Bank of Canada 407,158 24,811,441 Nexen, Inc. 876,657 21,709,096 China (3.9%) China National Materials Co., Ltd. (S) 13,782,000 9,177,468 Dongfeng Motor Group Co., Ltd. 8,960,000 14,564,227 Industrial & Commercial Bank of China 7,275,000 5,547,212 Longtop Financial Technologies Ltd. ADR (NON) 172,800 5,565,888 Renhe Commercial Holdings Co., Ltd. 61,214,000 14,191,991 Skyworth Digital Holdings, Ltd. (S) 7,928,000 9,241,283 Sohu.com, Inc. (NON) 151,900 8,293,740 France (8.7%) Alstom SA 223,277 13,923,960 AXA SA 1,060,477 23,591,402 BNP Paribas SA 463,655 35,609,076 Christian Dior SA 184,221 19,652,381 Renault SA (NON) 201,417 9,440,272 Technip SA 201,260 16,364,881 Total SA 423,878 24,607,426 UBISOFT Entertainment (NON) 444,767 6,115,602 Germany (8.7%) Brenntag AG 144A (NON) 73,246 5,441,335 Deutsche Post AG 1,338,352 23,220,061 HeidelbergCement AG 101,305 5,651,189 Henkel AG & Co. KGaA 523,425 28,180,627 Kabel Deutschland GmbH 144A 295,000 8,347,664 Metro AG 185,593 11,009,886 MTU Aero Engines Holding AG 306,527 17,834,171 Porsche Automobil Holding SE (Preference) 619,108 37,785,015 Puma AG Rudolf Dassier Sport 39,600 12,545,545 Hong Kong (2.4%) Esprit Holdings, Ltd. 1,492,485 11,774,328 Noble Group, Ltd. 10,203,000 22,324,762 Wharf (Holdings), Ltd. 1,228,000 6,919,845 Ireland (1.2%) Irish Life & Permanent PLC (NON) 2,114,314 8,404,631 Kerry Group PLC Class A 415,354 12,903,429 Italy (2.1%) Mediaset SpA 1,852,777 15,916,192 Prysmian SpA 999,213 19,637,218 Japan (20.8%) Aisin Seiki Co., Ltd. 1,094,200 32,788,527 Astellas Pharma, Inc. 748,600 27,119,125 Dai-ichi Mutual Life Insurance Co. Ltd. (The) 144A (NON) 4,478 6,709,332 Fujitsu, Ltd. 2,685,000 17,585,830 Japan Tobacco, Inc. 9,833 36,621,190 JFE Holdings, Inc. 338,700 13,647,319 Jupiter Telecommunications Co., Ltd. (S) 19,523 22,565,111 KDDI Corp. 2,852 14,772,774 Mitsui & Co., Ltd. 1,160,800 19,516,447 Nippon Telegraph & Telephone (NTT) Corp. 612,300 25,818,301 Ono Pharmaceutical Co., Ltd. 211,900 9,433,904 ORIX Corp. (S) 358,320 31,790,163 Sankyo Co., Ltd. 281,100 13,913,608 Sumco Corp. 550,300 11,708,009 Sumitomo Mitsui Financial Group, Inc. 334,800 11,071,618 Suzuken Co., Ltd. 466,700 16,457,368 Tokyo Electron, Ltd. 216,500 14,365,368 Tokyo Gas Co., Ltd. 3,514,000 15,494,092 Toyo Suisan Kaisha, Ltd. 634,000 16,406,378 Luxembourg (1.2%) ArcelorMittal 457,246 20,065,895 Netherlands (1.0%) AerCap Holdings NV (NON) 680,442 7,838,692 ASML Holding NV (S) 286,193 10,228,401 Norway (1.0%) DnB NOR ASA (NON) 1,456,396 16,648,589 Singapore (1.6%) DBS Group Holdings, Ltd. 1,208,000 12,352,092 Singapore Airlines, Ltd. 1,332,800 14,485,921 South Korea (2.7%) KT Corp. 314,030 12,978,167 Shinhan Financial Group Co., Ltd. 360,680 14,172,760 Woori Finance Holdings Co., Ltd. (NON) 1,342,990 19,707,951 Spain (4.6%) Banco Bilbao Vizcaya Argentaria SA 1,432,807 19,604,512 Banco Santander Central Hispano SA 2,367,537 31,466,669 Endesa SA 570,937 16,317,843 Obrascon Huarte Lain SA (S) 422,973 12,226,026 Sweden (0.6%) SKF AB Class B 609,557 10,845,999 Switzerland (9.7%) Credit Suisse Group 206,084 10,629,843 Nestle SA 1,174,355 60,183,325 Roche Holding AG 356,387 57,836,364 Zurich Financial Services AG 151,058 38,750,097 Taiwan (1.0%) Hon Hai Precision Industry Co., Ltd. 1,350,000 5,847,193 Taiwan Semiconductor Manufacturing Co., Ltd. 6,395,000 12,388,726 United Arab Emirates (0.9%) Aldar Properties PJSC (NON) 6,495,029 8,153,052 DP World, Ltd. 13,221,376 6,809,009 United Kingdom (20.2%) BAE Systems PLC 2,001,765 11,281,873 Barclays PLC 2,886,743 15,787,579 BG Group PLC 1,496,918 25,914,120 BP PLC 6,602,831 62,479,873 British Sky Broadcasting Group PLC 600,988 5,491,683 BT Group PLC 13,362,726 25,130,986 Cairn Energy PLC (NON) 3,438,747 21,766,041 Compass Group PLC 2,545,365 20,322,586 Eurasian Natural Resources Corp. 893,406 16,164,724 Gartmore Group Ltd. (NON) 3,017,000 5,724,380 GlaxoSmithKline PLC 1,812,700 34,820,199 Reckitt Benckiser Group PLC 431,448 23,687,549 Telecity Group PLC (NON) 1,006,465 6,477,504 Vedanta Resources PLC 473,806 19,964,718 WPP PLC 2,061,418 21,371,250 Xstrata PLC (NON) 1,666,702 31,585,639 United States (1.0%) First Solar, Inc. (NON) (S) 70,900 8,695,885 XL Capital, Ltd. Class A (S) 495,800 9,370,621 Total common stocks (cost $1,420,694,996) SHORT-TERM INVESTMENTS (3.6%)(a) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 0.01% to 0.27% and due dates ranging from April 1, 2010 to May 28, 2010 (d) $60,575,502 $60,573,606 U.S. Treasury Bills with effective yields ranging from of 0.23% to 0.39%, November 18, 2010 (SEGSF) 402,000 400,976 U.S. Treasury Bills with effective yields ranging from of 0.26% to 0.29%, December 16, 2010 (SEGSF) 636,000 634,776 U.S. Treasury Cash Management Bills with an effective yield of 0.25%, July 15, 2010 (SEGSF) 12,000 11,988 SSgA Prime Money Market Fund (i) 219,000 219,000 Total short-term investments (cost $61,840,391) TOTAL INVESTMENTS Total investments (cost $1,482,535,387)(b) FORWARD CURRENCY CONTRACTS TO BUY at 3/31/10 (aggregate face value $289,192,712) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $122,994,758 $120,480,300 4/22/10 $2,514,458 British Pound 16,409,729 16,244,454 4/22/10 165,275 Danish Krone 16,175,821 16,282,883 4/22/10 (107,062) Euro 75,345,496 75,513,879 4/22/10 (168,383) Japanese Yen 10,832,381 11,357,577 4/22/10 (525,196) Norwegian Krone 10,435,657 10,394,673 4/22/10 40,984 Swedish Krona 38,830,739 38,918,946 4/22/10 (88,207) Total FORWARD CURRENCY CONTRACTS TO SELL at 3/31/10 (aggregate face value $180,802,281) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $2,043,012 $1,998,758 4/22/10 $(44,254) British Pound 3,225,061 3,185,238 4/22/10 (39,823) Canadian Dollar 59,719,214 58,227,765 4/22/10 (1,491,449) Euro 4,541,901 4,528,413 4/22/10 (13,488) Hong Kong Dollar 36,458,040 36,467,641 4/22/10 9,601 Japanese Yen 1,234,037 1,295,402 4/22/10 61,365 Norwegian Krone 14,448,476 14,451,098 4/22/10 2,622 Singapore Dollar 26,616,696 26,534,377 4/22/10 (82,319) Swedish Krona 1,209,653 1,212,497 4/22/10 2,844 Swiss Franc 33,722,273 32,901,092 4/22/10 (821,181) Total Key to holding's abbreviations ADR American Depository Receipts PJSC Public Joint Stock Company NOTES (a) Percentages indicated are based on net assets of $1,723,826,758. (b) The aggregate identified cost on a tax basis is $1,535,426,065, resulting in gross unrealized appreciation and depreciation of $292,480,937 and $60,234,576, respectively, or net unrealized appreciation of $232,246,361. (NON) Non-income-producing security. (SEGSF) These securities, in part or in entirety, were pledged and segregated with the custodian for collateral on certain derivative contracts at March 31, 2010. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At March 31, 2010, the value of securities loaned amounted to $57,822,144. The fund received cash collateral of $60,573,606 which is pooled with collateral of other Putnam funds into 44 issues of short-term investments. The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,691 for the period ended March 31, 2010. During the period ended March 31, 2010, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $341,488,395 and $348,433,866, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (i) Security purchased with cash or securities received, that was pledged to the fund for collateral on certain derivative contracts. (S) Securities on loan, in part or in entirety, at March 31, 2010. At March 31, 2010, liquid assets totaling $1,893,675 have been segregated to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The fund had the following industry concentrations greater than 10% at December 31, 2009 (as a percentage of net assets): Banking 10.0% Oil and gas 10.0 Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. The fund had an average contract amount of approximately $532,900,000 on forward currency contracts for the period ended March 31, 2010. Master agreements: The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which can not be sold or repledged totaled $226,726 at March 31, 2010. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the fund's future derivative activity. At March 31, 2010, the fund had a net liability position of $1,693,165 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $1,044,433. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into receivable purchase agreements (Agreements) with other registered investment companies (each a Purchaser) managed by Putnam Management. Under the Agreements, the fund sold to the Purchasers the funds right to receive, in the aggregate, $3,469,039 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in each case in exchange for an initial payment plus (or minus) additional amounts based on the applicable Purchasers ultimate realized gain (or loss) on the Receivable. The Agreements are valued at fair value following procedures approved by the Trustees. All remaining payments under the agreement will be recorded as realized gain or loss. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures ("ASC 820") establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of March 31, 2010: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Australia $27,644,747 $ $ Belgium 10,854,860 Canada 60,190,966 China 66,581,809 France 149,305,000 Germany 150,015,493 Hong Kong 41,018,935 Ireland 21,308,060 Italy 35,553,410 Japan 357,784,464 Luxembourg 20,065,895 Netherlands 18,067,093 Norway 16,648,589 Singapore 26,838,013 South Korea 46,858,878 Spain 79,615,050 Sweden 10,845,999 Switzerland 167,399,629 Taiwan 18,235,919 United Arab Emirates 14,962,061 United Kingdom 347,970,704 United States 18,066,506 Total common stocks Short-term investments 219,000 61,621,346 Totals by level $ Transfers of securities from Level 2 into Level 1 totalling $965,478,000 for the period ended March 31, 2010 were due to prior periods security valuations being impacted by significant events in certain foreign markets prior to the close of the New York Stock Exchange. Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts to buy $ $1,831,869 $ Forward currency contracts to sell (2,416,082) Totals by level $ $ Market Values of Derivative Instruments as of March 31, 2010 Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $2,800,545 $3,384,758 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam International Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: May 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: May 28, 2010 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: May 28, 2010
